


Exhibit 10.14 Conformed Copy

 

Lynnette C. Fallon

Executive Vice President HR/Legal and General Counsel

Tel: (978) 787-4120

Fax: (978) 787-4090

 

September 22, 2011

 

Mary G. Puma, Chairman and Chief Executive Officer

Axcelis Technologies, Inc.

108 Cherry Hill Drive

Beverly, Massachusetts 01915

 

Re: Base Compensation of Chief Executive Officer and Chairman

 

Dear Mary:

 

As you know, at its meeting on April 26, 2011, the Compensation Committee of the
Board of Directors of the Company approved an increase to your base pay to a
rate of $550,000 per year, effective May 1, 2011.  This increase has not yet
been implemented and you and the Compensation Committee have agreed that it will
be implemented effective 1/1/2012.

 

Notwithstanding the delay in effectiveness of this salary increase, in the event
that you are at any time entitled to separation pay under your Employment
Agreement or your Change of Control Agreement with the Company, both dated as of
November 6, 2007, your base compensation rate will be deemed to be the rate
approved by the Compensation Committee on April 26, 2011 and all amounts due to
you shall be calculated as if such increase had become effective on May 1, 2011
as initially contemplated by the Compensation Committee.

 

Please sign below to indicate your agreement to the foregoing.  Thank you.

 

 

Best regards,

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Lynnette C. Fallon

 

 

 

Lynnette C. Fallon

 

Executive Vice President HR/Legal and General Counsel

 

 

ACCEPTED AND AGREED:

 

/s/ Mary G. Puma

 

Mary G. Puma

 

 

--------------------------------------------------------------------------------
